                                                          [Dkt. No. 7]

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


G&G CLOSED CIRCUIT EVENTS,
LLC,                                     Civ. No. 19-00084 (RMB/JS)
       Plaintiff,                               OPINION
            v.

DON TEQUILA BAR & GRILL L.L.C.
D/B/A DON TEQUILA BAR & GRILL;
SANTO DIAZ HIDALGO; JOHN DOES
1-10 AND ABC CORPS. 1-10,

       Defendants.



PRESSLER, FELT & WARSHAW, LLP
By: Michael Jon Peters, Esq.
7 Entin Road
Parsippany, New Jersey 07054
          Counsel for Plaintiff


BUMB, UNITED STATES DISTRICT JUDGE

       This matter comes before the Court upon Plaintiff G & G

Closed Circuit Events, LLC’s Motion for Default Judgment against

Defendants Don Tequila Bar & Grill L.L.C. d/b/a Don Tequila Bar

& Grill and Santo Diaz Hidalgo.    For the reasons that follow,

the motion is GRANTED IN PART AND DENIED IN PART.

  I.     Background

       Plaintiff is a distributor of sports and entertainment

programming that purchased the domestic commercial exhibition


                                     1
rights to broadcast the Gennady Golovkin v. Daniel Jacobs, WBA

Super World Middleweight Championship Fight Program nationwide

on March 18, 2017. (Compl. ¶ 20; Plf’s Br. at 1).       Pursuant to

its distribution rights, Plaintiff entered into sub-licensing

agreements with various commercial establishments who, in turn,

were permitted to broadcast the program.       (Compl. ¶ 21; Plf’s

Br. at 1.)   The transmission of the program was encrypted and

available only to customers who paid Plaintiff’s license fees.

(Plf’s Br. at 2).

     Plaintiff filed its complaint against Defendants on January

3, 2019, alleging that Defendants knowingly and willfully

violated 47 U.S.C. §§ 553 and 605.       Specifically, Plaintiff

alleges that Defendant Hidalgo is the license holder for the

commercial establishment Don Tequila Bar & Grill L.L.C. d/b/a

Don Tequila Bar & Grill, and that Defendant Hidalgo had the

right and ability to supervise the activities therein. (Compl.

¶¶ 10-11).   Plaintiff further alleges that, under the direction

of Defendant Hidalgo, Defendant Don Tequila, without obtaining a

license from Plaintiff, unlawfully intercepted and decrypted the

program and broadcast it to approximately thirty-five patrons on

March 18, 2017. (Compl. ¶¶ 11-24; Osgood Affidavit).       Plaintiff

seeks judgment under 47 U.S.C. § 605 in the amount of $19,200.00

and also requests thirty days from the entry of judgment to

submit its costs and reasonable attorneys’ fees.

                                     2
  II.     Standard for Default Judgment

     Federal Rule of Civil Procedure 55 governs the entry of a

default judgment.     Once default has been entered, and a party

has moved for default judgment, the Court, prior to entering

default judgment, must: “(1) determine it has jurisdiction both

over the subject matter and parties; (2) determine whether

defendants have been properly served; (3) analyze the

[c]omplaint to determine whether it sufficiently pleads a cause

of action; and (4) determine whether the plaintiff has proved

damages.” Joe Hand Promotions, Inc. v. Batra, No. 15-5863, 2017

WL 838798, at *2 (D.N.J. March 2, 2017).     Additionally, the

following three factors determine whether default judgment

should be granted: “(1) prejudice to the plaintiff if default is

denied; (2) whether the defendant appears to have a litigable

defense; and (3) whether defendant’s delay is due to culpable

conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir.

2000).

  III. Discussion

         A.   Jurisdiction and Service of Process

     The Court must ascertain its jurisdiction both over the

subject matter and the parties before entering default judgment

against a party that has not filed responsive pleadings. HICA

Educ. Loan Corp. v. Surikov, No. 14-1045, 2015 WL 273656, at *2

(D.N.J. Jan. 22, 2015).

                                     3
     Here, the Court has federal question subject matter

jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiff

asserts claims under 47 U.S.C. §§ 553 and 605, both of which

provide private rights of action to an aggrieved party. See 47

U.S.C. §§ 553(c); 605(e).    Additionally, the Court has personal

jurisdiction over Defendants because both were personally served

in New Jersey. See Fed. R. Civ. P. 4(e), (h)(1); N.J. Ct. R.

4:4-4(a) (“The primary method of obtaining in personam

jurisdiction over a defendant in this State is by causing the

summons and complaint to be personally served within this State

pursuant to R. 4:4-3.”).    Specifically, Defendant Hidalgo was

properly served pursuant to N.J. Ct. R. 4:4-4(a)(1) because Ms.

Torres was authorized to receive process on Defendant Hidalgo’s

behalf [see Docket Entry # 5], and Defendant Don Tequila was

properly served pursuant to N.J. Ct. R. 4:4-4(a)(6) because Ms.

Ortiz was authorized to receive process on its behalf [see

Docket Entry # 4].

      B. Sufficiency of Plaintiff’s Causes of Action

     To state a claim under 47 U.S.C. § 553 or § 605, a

plaintiff must allege that defendants intercepted a broadcast

without authorization and then showed the broadcast to others.

See J & J Sports Prods., Inc. v. Edrington, No. 10-3789, 2012 WL

525970, at *2 (D.N.J. Feb. 16, 2012).    Further, if a plaintiff

demonstrates that “the interception of the broadcast was willful

                                    4
and for commercial advantage or private gain,” a court may award

enhanced damages. Id.; 47 U.S.C. § 605(e)(3)(C)(ii).

     Here, Plaintiff pleads that it purchased the domestic

commercial exhibition rights to broadcast the Gennady Golovkin

v. Daniel Jacobs, WBA Super World Middleweight Championship

Fight Program, telecast nationwide on Saturday, March 18, 2017.

(Compl. ¶ 20)   Plaintiff further alleges that it entered into

sub-licensing agreements with various commercial establishments

to permit the public exhibition of the above-mentioned program,

and that Defendants failed to enter into any licensing agreement

with Plaintiff. (Compl. ¶ 21; Gagliardi Affidavit ¶ 7)   In

addition, Plaintiff’s investigator went to Don Tequila Bar &

Grill on March 18, 2017 and observed the program being shown on

five televisions to approximately thirty-five customers.   These

allegations are sufficient to establish that Defendants were not

authorized to intercept the broadcast, and that the broadcast

was nevertheless intercepted and shown to others for commercial

gain.   Thus, Plaintiff has stated a claim for violation of the

relevant statute.

        C. The Default Judgment Factors

     As stated supra, before entering default judgment the Court

must make explicit factual findings regarding (1) the prejudice

to plaintiff should default be denied, (2) whether defendants



                                   5
have a meritorious defense, and (3) the culpability of

defendants.   Chamberlain, 210 F.3d at 164.

     Here, the Chamberlain factors support entering default

judgment.   First, this lawsuit, and the entering of default

judgment, is Plaintiff’s only means for seeking relief against

Defendants for its alleged harm.   As a result, Plaintiff will be

prejudiced in the absence of a default judgment.

     Next, nothing in the papers before the Court indicates that

Defendants have any available defense.   Moreover, because

Defendants have not responded, they have necessarily failed to

present anything that could provide a basis for a meritorious

defense. See Joe Hand Promotions, 2017 WL 838798, at *3.

Finally, the Court is permitted to infer Defendants’ culpability

based on their failure to answer without any explanation, id.,

and will do so in this case.   Therefore, the Court finds default

judgment to be warranted.

      D. Damages

     Though the Court may take a complaint’s factual allegations

as true for purposes of granting a default judgment, a plaintiff

must still prove damages. Comdyne I, Inc. v. Corbin, 908 F.2d

1142, 1149 (3d Cir. 1990).

     The relevant provision of the statute allows for an award

of statutory damages between $1,000 and $10,000 per violation.

47 U.S.C. § 605(e)(3)(C)(i)(II).   If a court deems enhanced

                                   6
damages warranted, the award may be increased by up to $100,000

per violation. 47 U.S.C. § 605(e)(3)(C)(ii).

     Here, Plaintiff seeks $4,800.00-- treble its commercial

licensing fee-- in statutory damages for the alleged violation.

While the Third Circuit has not established a formula for

determining appropriate damages under 47 U.S.C. § 605, Plaintiff

argues this figure is warranted because the Defendants acted

willfully in intercepting the encrypted signal.   Courts in this

District, however, have consistently looked to actual damages--

i.e., the cost of the licensing fee-- to measure the appropriate

statutory damages. See, e.g., J & J Sports Productions, Inc. v.

Old Bailey Corp., No. 18-8829, 2019 WL 4267856, at *3 (D.N.J.

Sept. 9, 2019); Joe Hand Promotions, Inc. v. Laguna Lounge, LLC,

No. 16-9184, No. 16-9177, 2018 WL 314816, at *2 (D.N.J. Jan. 5,

2018); Joe Hand Promotions, Inc. v. Candelaria Assocs., LLC,

2017 WL 2304646, at *2 (D.N.J. May 25, 2017); Joe Hand

Promotions, Inc. v. Batra, No. 15-5863, 2017 WL 838798, at *2

(D.N.J. March 2, 2017); Joe Hand Promotions, Inc. v. Waldron,

No. 11-849, 2013 WL 1007398 (D.N.J. March 13, 2013).

     As Judge Kugler explained in Waldron, enhanced damages

under the statute serve as the deterrent.   Statutory damages, on

the other hand, like actual damages, are meant to serve a

compensatory function. Waldron, 2013 WL 1007398, at *6-7; see

Old Bailey Corp., 2019 WL 4267856, at *3.   The Court finds Judge

                                  7
Kugler’s reasoning persuasive and therefore will award statutory

damages equal to Plaintiff’s commercial license fee of

$1,600.00.

     As to enhanced damages, Plaintiff argues, and the Court

agrees, that Defendants acted willfully for financial gain by

intercepting Plaintiff’s program and broadcasting it at

Defendants’ bar and restaurant.    Therefore, the Court will

exercise its discretion to award enhanced damages under 47

U.S.C. § 605(e)(3)(C)(ii).    But the Court declines to award

Plaintiff all of the $14,400.00 requested.    Instead, the Court

will award $3,200.00 in enhanced damages.

     Five factors guide the enhanced damages determination:

     (1)   Whether   the   defendant  has  intercepted
     unauthorized broadcasts repeatedly and over an
     extended period of time; (2) whether it reaped
     substantial   profits    from   the  unauthorized
     exhibition in question; (3) whether the plaintiff
     suffered significant actual damages; (4) whether
     the defendant advertised its intent to broadcast
     the event; and (5) whether the defendant levied a
     cover charge or significant premiums on its food
     and drink because of the broadcast.

Batra, 2017 WL 838798, at *4.

     Turning to the first factor, Plaintiff does not allege that

Defendants have intercepted unauthorized broadcasts on any other

occasion.    The other factors also do not weigh in favor of a

larger enhanced damages award because Defendants did not charge

a cover fee, nor has any allegation been made that premium


                                    8
prices or minimum drink orders were put in place for the

approximately thirty-five patrons in attendance.   Additionally,

though Defendants advertised showing the program, they did so

with a single social media post the day of the program.

Further, there is nothing in the record that would allow the

Court to determine how much Defendants profited from the

unauthorized showing of the program.   As such, the Court will

award $3,200.00 in enhanced damages, in accord with other

decisions in this district. See, e.g., J&J Sports Productions,

Inc. v. Old Bailey Corp., No. 18-8829, 2019 WL 426756, at *4

(D.N.J. Sept. 9, 2019) (awarding twice the amount of statutory

damages as enhanced damages where the plaintiff could not show

repeat violations, defendant did not charge a cover fee, and

only advertised once on social media); Batra, 2017 WL 838798, at

*3-4 (awarding approximately twice the statutory damages as

enhanced damages even when defendant charged a cover, a one

drink minimum, and required a hookah purchase); Waldron, 2013 WL

1007398, at *8 (awarding double the amount of statutory damages

as enhanced damages).

     Finally, the statute requires the Court to “direct the

recovery of full costs, including awarding reasonable attorneys’

fees” to a prevailing plaintiff, 47 U.S.C. § 605(e)(3)(B)(iii),

and Plaintiff has indicated that it intends to seek such an

award.   Accordingly, pursuant to L. Civ. R. 54.1(a) and 54.2(a),

                                   9
Plaintiff shall file its motion for costs and attorneys’ fees

within thirty days of the date of this Opinion and accompanying

Order.

  IV.    Conclusion

     For the reasons set forth above, Plaintiff’s Motion for

Default Judgment is GRANTED IN PART AND DENIED IN PART.

Accordingly, the Court will award judgment of $4,800.00 in favor

of Plaintiff and against Defendants, subject to amendment to

include any future award of attorneys’ fees that may be awarded

as a result of the anticipated Motion for Attorneys’ Fees and

Costs.   An appropriate Order accompanies this Opinion.




 Dated: January 13, 2020            s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    UNITED STATES DISTRICT JUDGE




                                   10
